Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 01, 2022 has been entered. 

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 01, 2022. Claims 1-15 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 1-7 and 9 were rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613).
(Previous Rejection – Withdrawn) Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613), and further in view of Spencer et al. (PLoS ONE, 2014, 9(6): e100538).
(Previous Rejection – Withdrawn) Claims 10-11 were rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020).
(Previous Rejection – Withdrawn) Claims 12-15 were rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Leroux-Roels et al. (Vaccine, 2015, 33(8): 1084-1091).
The above rejections are withdrawn in view of the amendments filed on Nov. 1, 2022.

(New Rejection – Necessitated by Amendment) Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613), Backes et al. (Vaccine 34 (2016) 923–932), and GenBank: AIJ50188.1 (middle S protein [Hepatitis B virus], dated Apr. 16, 2015). 
Claims 1-5 are directed to a method of treating chronic hepatitis B infection (CHB) in a human, comprising the steps of: 
a) administering to the human a first composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs), wherein the HBs antigen comprises an amino acid sequence according to SEQ ID NO: 1, and a nucleic acid encoding a hepatitis B virus core antigen (HBc); 
b) administering to the human a second composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc), wherein the HBs antigen comprises an amino acid sequence according to SEQ ID NO: 1; and 
c) administering to the human a third composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant.
Claim 6 is directed to a method of treating chronic hepatitis B infection (CHB) in a human, comprising the steps of:
a) administering to the human i) a first composition comprising a replication- defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs), wherein the HBs antigen comprises an amino acid sequence according to SEQ ID NO: 1, and a nucleic acid encoding a hepatitis B virus core antigen (HBc) and, concomitantly, ii) a third composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant; and 
b) administering to the human i) a second composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc) and, concomitantly, a third composition comprising a recombinant hepatitis B surface antigen (HBs), a recombinant hepatitis B virus core antigen (HBc) and an adjuvant.
Claims 7 and 9 are directed to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition including a combination comprising: 
a) a first composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) wherein the HBs antigen comprises an amino acid sequence according to SEQ ID NO: 1,  and a nucleic acid encoding a hepatitis B virus core antigen (HBc); 
b) a second composition comprising a Modified Vaccinia Virus Ankara (MVA) vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc); and 
c) a third composition comprising a recombinant hepatitis B surface antigen (HBs), recombinant hepatitis B virus core antigen (HBc) and an adjuvant,
wherein the method comprises administering the compositions sequentially or concomitantly to the human.
These claims are amended to require that the HBs antigen comprises an amino acid sequence according to SEQ ID NO: 1.
Martin teaches an invention relating to a composition comprising hepatitis B virus (HBV) component(s), and which may be either nucleic acid- or polypeptide-based as well as nucleic acid molecules and vectors encoding such HBV component(s). The invention also provides composition and kits of parts comprising such nucleic acid molecules, vectors, infectious viral particles or host cells and the therapeutic use thereof for preventing or treating HBV infections. See e.g. Abstract.
Martin teaches that the composition of the invention may be employed in methods for treating a variety of diseases and pathologic conditions, especially those caused by or associated with an HBV infection. As used therein, the term "treatment" or "treating" encompasses prophylaxis and/or therapy. It is especially useful for treating HBV chronic infection and/or liver lesions in HBV-infected patients including cirrhosis and liver cancer. See e.g. [0158].
Martin teaches that the method or use of the invention is carried out according to prime boost therapeutic modality which comprises sequential administrations of one or more priming composition(s) and one or more boosting composition(s). Typically, the priming and the boosting compositions use different vehicles which comprise or encode at least an antigenic domain in common. See e.g. [0164].
More specifically, Martin teaches that the immunogenic composition of the invention may comprise at least one polypeptide or a nucleic acid molecule encoding said at least one polypeptide, wherein said at least one polypeptide is selected from the group consisting of: (i) A polymerase moiety comprising at least 450 amino acid residues of a polymerase protein originating from a first HBV virus; (ii) A core moiety comprising at least 100 amino acid residues of a core protein originating from a second HBV virus; and (iii) An env moiety comprising one or more immunogenic domain(s) of 15 to 100 consecutive amino acid residues of a HBsAg protein originating from a third HBV virus; or any combination of said polymerase moiety, core moiety, env moiety, said nucleic acid molecule encoding said polymerase moiety, said nucleic acid molecule encoding said core moiety and/or said nucleic acid molecule encoding said env moiety. See e.g. claim 1.
Martin teaches that the nucleic acid molecule(s) of the invention can be inserted in any location of the adenoviral genome, with a specific preference for insertion in replacement of the E1 region. It/they may be positioned in sense or antisense orientation relative to the natural transcriptional direction of the region in question. Other suitable viral vectors in the context of the invention are derived from poxviruses. A poxviral vector may be obtained from any member of the poxviridae, in particular canarypox, fowlpox and vaccinia virus (preferred). Suitable vaccinia viruses include without limitation the Copenhagen strain, the Wyeth strain and the modified Ankara (MVA) strain. See e.g. [0115-0116].  Martin teaches that the invention also encompasses vectors (e.g. plasmid DNA) complexed to lipids or polymers to form particulate structures such as liposomes, lipoplexes or nanoparticles. See e.g. [0117]. Martin teaches that, of the vector for delivering the nucleotides, adenoviral vectors which have a number of well-documented advantages for gene transfer or for recombinant production are of particular interest. The adenoviral vectors for use in accordance with the invention can be derived from a variety of human or animal sources (e.g. canine, ovine, simian adenovirus, etc). In one embodiment, the adenoviral vector of the present invention is replication-defective. See e.g. [0113-0114].
Martin teaches that the HBV antigens included in the vaccine composition may be modified, e.g., by truncation, and that the truncation may encompass at least 10 amino acid residues and at most 40 amino acid residues normally present at the C-terminus of a native HBV core or within the C-terminal part (i.e. the portion encompassing the last 40 amino acid residues). See e.g. [0072]. It teaches that the composition of the invention may comprise one or more adjuvant(s) suitable for systemic or mucosal application in humans. Preferably, the adjuvant is capable of stimulating immunity to the composition of the invention, especially a T cell-mediated immunity e.g. through the toll-like receptors (TLR), such as TLR-7, TLR-8 and TLR-9. See e.g. [0153]. It teaches that representative examples of adjuvants that may be used in the invention included IFA, LPS or a derivative thereof and saponins such as QS-21. See e.g. [0154]. 
Accordingly, Martin teaches an invention relating to a method for treating a chronic HBV infection comprising administering in prime-boost regimen of more than one immunogenic composition comprising vector(s) (including plasmids, adenoviral vector and vaccinia MVA vector) comprising polynucleotides encoding various HBV antigens suitable for inducing therapeutic immune responses, including HBc and HBs antigens, as claimed, and immunogenic composition which may comprise the same or different components (e.g. polypeptide antigens) as the immunogenic composition comprising vectors. However, Martin is silent on chimpanzee adenovirus, and it is silent on if the HBs antigen may comprise SEQ ID NO: 1. 
Farina teaches studies on a replication-defective vector based on a chimpanzee adenovirus, C68. It teaches that a replication-defective version of C68 was created by replacing the E1a and E1b genes with a minigene cassette; this vector was efficiently trans-complemented by the E1 region of human adenovirus type 5. C68 vector transduced a number of human and murine cell lines. This nonhuman adenoviral vector is sufficiently similar to human serotypes to allow growth in 293 cells and transduction of cells expressing the coxsackievirus and adenovirus receptor. As it is dissimilar in regions such as the hexon hypervariable domains, C68 vector avoids significant cross-neutralization by sera directed against human serotypes. See Abstract.
Farina teaches that the report describes the full sequence analysis of C68 and its development as a gene transfer vector or vaccine carrier. See page 11603, right column, para 1. It teaches constructions of the adenovirus vector expressing heterologous genes, such as GFP and alkaline phosphatase genes.  See e.g. page 11605, right column, and Fig. 3.  
Farina teaches that important to the utility of C68 vector in human trials is the absence of neutralizing antibody in the human population, and that in the study, a screen of 50 normal human subjects failed to detect any significant neutralizing antibodies (>1:10) using the same assay that showed neutralizing antibodies in >80% of chimpanzees. Furthermore, sera from mice immunized with multiple human adenovirus
serotypes, including adenovirus type 4, did not neutralize infection with C68. See e.g. page 11613, left column.
Backes teaches a study on treating chronic HBV infection by protein-prime and modified vaccinia virus Ankara (MVA) vector-boost vaccination. It teaches that, for protein vaccinations, mice were immunized subcutaneously with recombinant yeast HBsAg or Escherichia coli HBcAg mixed with synthetic phosphorothioated CpGODN 1668 and/or poly[di(sodiumcarboxylatoethyl-phenoxy)phosphazene] (PCEP), and that, for MVA vaccination, mice were vaccinated intraperitoneally with recombinant MVA expressing HBsAg or HBcAg. See e.g. Section 2.1 and Fig. 1. 
GenBank: AIJ50188.1 (middle S protein [Hepatitis B virus], dated Apr. 16, 2015) discloses amino acid sequence of an S protein of HBV isolate Ag57.
Accordingly, teachings of Farina indicate that the C68-based chimpanzee adenovirus vector has advantages over the human adenoviruses, e.g. it is less likely to be neutralized by serum antibodies that are specific to human adenoviruses (which are often existent in human subjects who were previously infected by human adenoviruses). Teachings of Backes and GenBank: AIJ50188.1 indicate that the HBsAg is used in HBV vaccines and an HBsAg antigen comprising SEQ ID NO: 1 known in the art at the time of invention.  
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the chimpanzee-based replication-defective adenovirus vector into the studies of Martin to replace the adenovirus vector(s) used therein for advantages of the chimpanzee adenovirus vector taught in Farina. There is a reasonable expectation of success that the HBV antigens in Martin studies can be incorporated in the chimpanzee adenovirus vector of Farina based on the teachings of how the recombinant viral constructs are produced disclosed in Martin and Farina. 
It would have also been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the HBs antigen(s) used in the study of Martin with the HBsAg of GenBank: AIJ50188.1 (comprising SEQ ID NO:1) because based on the teachings of Backes, HBsAg is known to be used in an HBV vaccine, and SEQ ID NO: 1 represents a known sequence of HBsAg. A combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. 
Regarding the schedules/sequences for administering three different forms of vaccine compositions (adenovirus-based, MVA-based, and polypeptide-based) specified in the claims, Martin teaches the claimed three forms of HBV vaccine compositions, and teaches that vaccination can be carried out according to prime boost therapeutic modality which comprises administrations of one or more priming composition(s) and one or more boosting composition(s), and that the priming and the boosting compositions may use different vehicles which comprise or encode at least an antigenic domain in common. See e.g. [0164]. This teaching and others about possible prime-boost administration time schedules in Martin suggest that heterologous (mixed) primer-boost immunization regimen is known and routine at the time of invention. Therefore, one of ordinary skill in the art would have been able to arrive at the claimed administration schedules/sequences through routine experimental optimization unless there is evidence that the claimed administration schedules/sequences produce unexpected results.
  
(New Rejection – Necessitated by Amendment) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Farina et al. (JOURNAL OF VIROLOGY, Dec. 2001, Vol. 75, No. 23, p. 11603–11613), Backes et al. (Vaccine 34 (2016) 923–932), and GenBank: AIJ50188.1 (middle S protein [Hepatitis B virus], dated Apr. 16, 2015), as applied above, and further in view of Spencer et al. (PLoS ONE, 2014, 9(6): e100538).
Claim 8 is directed to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition comprising a replication-defective chimpanzee adenoviral (ChAd) vector comprising a polynucleotide encoding a hepatitis B surface antigen (HBs) wherein the HBs antigen comprises an amino acid sequence according to SEQ ID NO: 1, a nucleic acid encoding a hepatitis B virus core antigen (HBc) and a nucleic acid encoding the human invariant chain (hIi) fused to the HBc, wherein the method comprises administering the composition in a prime-boost regimen with at least one other immunogenic composition.
The specification defines the term human invariant chain (hIi) as “[T]he human invariant chain (hli, also known as CD74 when expressed on the plasma membrane), is an evolutionarily conserved type II membrane protein which has several roles within the cell and throughout the immune system [Borghese, 2011].” See e.g. [0113].
Relevance of Martin, Farina, Backes and GenBank: AIJ50188.1 is set forth above. However, they are silent on an HBc antigen fused with the human invariant chain (hIi).
Spencer teaches that the orthodox role of the invariant chain (CD74; Ii) is in antigen presentation to CD4+ T cells, but enhanced CD8+ T cells responses have been reported after vaccination with vectored viral vaccines encoding a fusion of Ii to the antigen of interest. In the study the authors assessed whether fusion of the malarial antigen, ME-TRAP, to Ii could increase the vaccine-induced CD8+ T cell response. Following single or heterologous prime-boost vaccination of mice with a recombinant chimpanzee adenovirus vector, ChAd63, or recombinant modified vaccinia virus Ankara (MVA), higher frequencies of antigen-specific CD4+ and CD8+ T cells were observed, with the largest increases observed following a ChAd63-MVA heterologous prime-boost regimen. Studies in non-human primates confirmed the ability of Ii-fusion to augment the T cell response, where a 4-fold increase was maintained up to 11 weeks after the MVA boost. Of the numerous different approaches explored to increase vectored vaccine induced immunogenicity over the years, fusion to the invariant chain showed a consistent enhancement in CD8+ T cell responses across different animal species and may therefore find application in the development of vaccines against human malaria and other diseases where high levels of cell-mediated immunity are required. See Abstract.
Accordingly, Spencer teaches the concept and practice of fusing the hli (CD74) to an antigen of an infectious disease agent that can help enhance stimulation antigen-specific CD8+ T cells.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Martin, Farina, Backes GenBank: AIJ50188.1 and Spencer to arrive at the invention as claimed. One would have been motivated to do so, e.g., to introduce the function of enhancing CD8+ T cell immune response to the fused target antigen (HBc).   

(New Rejection – Necessitated by Amendment) Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Backes et al. (Vaccine 34 (2016) 923–932) and GenBank: AIJ50188.1 (middle S protein [Hepatitis B virus], dated Apr. 16, 2015), as applied above,
Base claim 10, as amended, is directed to a method of treating or preventing chronic hepatitis B infection in a human with an immunogenic composition, where the immunogenic composition comprises: (i) a first composition comprising a first vector, the first vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) comprising an amino acid sequence according to SEQ ID NO: 1 and a nucleic acid encoding a hepatitis B virus core antigen (HBc), and (ii) a second composition comprising a second vector different from the first vector, the second vector comprising both a polynucleotide encoding a hepatitis B surface antigen (HBs) and a nucleic acid encoding a hepatitis B virus core antigen (HBc), wherein the method comprises administering the compositions of (i) and (ii) serially in a prime-boost regimen with at least one other immunogenic composition. 
Claim 11 specifies that the immunogenic composition of claim 10 further comprises one or more recombinant HBV protein antigens.
Relevance of Martin, Backes and GenBank: AIJ50188.1 is set forth above. Briefly, Martin teaches heterologous prime-boost vaccination processes comprising administering multiple vaccines comprising HBV core and S antigens in the forms of polypeptides and antigens expressed in vectors (such as plasmid, adenovirus or vaccinia vectors). Martin is silent on if the HBs antigens used in the vaccines comprise SEQ ID NO: 1. Teachings of Backes and GenBank: AIJ50188.1 indicate that the HBsAg is used in HBV vaccines and an HBsAg antigen comprising SEQ ID NO: 1 known in the art at the time of invention.  
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the invention as claimed based on the teachings of Martin. E.g., one would have been motivated to design a prime-boost immunization regimen using different vectors disclosed in Martin (e.g. vectors in forms of plasmid, adenovirus and vaccinia virus etc.) to test efficacy of heterologous prime-boost strategies which are suggested in Martin (see e.g. [0164]).
It would have also been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the HBs antigen(s) used in the study of Martin with the HBsAg of GenBank: AIJ50188.1 (comprising SEQ ID NO:1) because based on the teachings of Backes, HBsAg is known to be used in an HBV vaccine, and SEQ ID NO: 1 represents a known sequence of HBsAg. A combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. 
Regarding claim 11, Martin teaches that vector-based immunizations may be combined with polypeptide-based immunizations (see discussions above). One would have found it obvious to combine one or more recombinant HBV antigens with the heterologous prime-boost immunization strategy as claimed based on the teachings of Martin. 

(New Rejection – Necessitated by Amendment) Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2012/0251569 A1, published on Oct. 4, 2012, submitted in IDS filed on June 12, 2020), in view of Backes et al. (Vaccine 34 (2016) 923–932), and GenBank: AIJ50188.1 (middle S protein [Hepatitis B virus], dated Apr. 16, 2015), as applied above, and further in view of Leroux-Roels et al. (Vaccine, 2015, 33(8): 1084-1091).
Claims 12-14 are drawn to a method of treating chronic hepatitis B infection (CHB) in a human with an immunogenic composition, the immunogenic composition comprising a recombinant hepatitis B surface antigen (HBs) comprising an amino acid sequence according to SEQ ID NO: 1,  a C-terminal truncated recombinant hepatitis B virus core antigen (HBc) and an adjuvant containing MPL and QS-21, wherein the method comprises administering administration of the composition in a prime-boost regimen with at least one other immunogenic composition. Claim 15 specifies that the method of claim 12 further comprises one or more vectors encoding one or more HBV protein antigens.
Relevance of Martin, Backes and GenBank: AIJ50188.1 is set forth in the rejections above. Additionally, Martin teaches that the HBV core antigen can be truncated at the C-terminus. See e.g. [0072]. However, even though Martin and Backes teach that various adjuvants may be used in the studies, they are silent on the inclusion of MPL.
Leroux-Roels teaches that recombinant hepatitis B surface antigen (HBsAg) was used as a model antigen to evaluate persistence of cellular and humoral immune responses when formulated with three different Adjuvant Systems containing 3-O-desacyl-4’-monophosphoryl lipid A (MPL) and QS-21, in an oil-in-water emulsion (AS02B and AS02V), or with liposomes (AS01B). It teaches that the MPL/QS-21/HBsAg vaccine formulations induced persistent immune responses up to 4 years after first vaccination. These Adjuvant Systems offer potential for combination with recombinant, synthetic or highly purified subunit vaccines, particularly for vaccination against challenging diseases, or in specific populations, although additional studies are needed. See e.g. Abstract. Accordingly, teachings of Leroux-Roels indicate that MPL/QS-21 adjuvants have apparent advantages when used with HBV vaccines.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the MPL/QS-21 adjuvants of Leroux-Roels into the studies of Martin for evaluations of efficacies. One would have been motivated to do so because of the apparent advantages of these adjuvants disclosed in Leroux-Roels.   
Regarding claims 13-14, since Martin teaches that an immunogenic composition may comprise HBc and HBs antigens, there must be a ratio between these two antigens. One of ordinary skill in the art at the time of invention would have been able to arrive at a specific ratio that produces proper immunological effects through routine experimental optimization unless there is evidence that the claimed ratios produce unexpected results. 

Response to Applicant’s arguments
Applicant’s arguments filed on Nov. 1, 2022 have been fully considered and are moot in view of withdrawal of the related rejections. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648